Citation Nr: 0708317	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  00-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for mixed headaches, 
chronic rhinosinusitis, hypertension, intermittent cervical 
strain, alopecia areata, high cholesterol and multiple 
chemical sensitivity, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for anxiety disorder 
(claimed as post-traumatic stress disorder [PTSD], stress, 
adjustment disorder, sleep disturbance, isolation, 
depression, short-term memory loss and anger).

3.  Entitlement to an increased evaluation for left patellar 
tendonitis with chondromalacia, status-post chondroplasty, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to a compensable initial evaluation for acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984, and from September 1990 to June 1991.  She 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War from October 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which assigned a temporary 100 percent evaluation 
for left patellar tendonitis with chondromalacia, status-post 
chondroplasty, and otherwise denied an evaluation in excess 
of 10 percent.  

This case is also on appeal from a September 1999 rating 
decision from the New Orleans, Louisiana RO that granted 
service connection for mild acne, currently in remission, 
evaluated as noncompensable.  This rating decision denied 
service connection for mixed headaches, chronic 
rhinosinusitis, hypertension, intermittent cervical strain, 
alopecia areata, high cholesterol and multiple chemical 
sensitivity.  It also denied service connection for anxiety 
disorder (claimed as PTSD, stress, adjustment disorder, sleep 
disturbance, isolation, depression, short-term memory loss 
and anger).

The Board remanded this case in November 2003 for additional 
development.  

An August 2006 rating decision assigned a 20 percent 
evaluation to the veteran's left knee disability, effective 
December 5, 2005, the date entitlement was shown.  

The issues of entitlement to an increased evaluation for left 
patellar tendonitis with chondromalacia, status-post 
chondroplasty, and a compensable initial evaluation for acne 
are now before the Board for final appellate consideration.

The issues of service connection for mixed headaches, chronic 
rhinosinusitis, hypertension, intermittent cervical strain, 
alopecia areata, high cholesterol and multiple chemical 
sensitivity, to include as due to an undiagnosed illness; and 
entitlement to service connection for anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, demonstrates 
that the veteran's left knee disability results in 
noncompensable limitation of flexion; it does not result in 
severe recurrent subluxation or lateral instability.  

2.  The competent medical evidence, overall, demonstrates 
that the veteran's acne does not result in exfoliation, 
exudation, or itching; does not affect at least 5 percent of 
her entire body or exposed areas; does not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs; and does not result in deep 
inflamed nodules and pus-filled cysts.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
left patellar tendonitis with chondromalacia, status-post 
chondroplasty, based on arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260 and 5261 (2006); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

2.  The criteria for an initial compensable evaluation for 
acne have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (prior to August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7806 and 7828 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as an opinion as to whether a service-connected 
disability satisfies diagnostic criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, the veteran's assertions cannot constitute 
competent medical evidence that a service-connected 
disability warrants an increased evaluation.  

The RO has evaluated the veteran's left knee disability under 
Diagnostic Code 5257, impairment of the knee.  The Board will 
address all applicable/pertinent diagnostic codes.  38 C.F.R. 
§ 4.20 (2006).

The Rating Schedule provides that severe recurrent 
subluxation or instability of the knee is rated 30 percent.  
Diagnostic Code 5257.

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003-5010 and Diagnostic 
Code 5257 based on additional disability.  It was specified 
that, for a knee disorder already rated under Diagnostic Code 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003 or Diagnostic Code 5010.  

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation.  Diagnostic Code 5261.  Normal range of motion 
for the knee is from zero degrees extension to 140 degrees 
flexion.  Plate II, 38 C.F.R. § 4.71a.

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

VA and private treatment reports have been associated with 
the record.  A December 2001 private treatment report states 
that X-rays showed left knee osteoarthritis.

The report of a December 2005 VA orthopedic examination 
provides that the examiner reviewed the veteran's medical 
records.  The veteran complained of chronic left knee pain, 
swelling, throbbing, stiffness and locking two to three times 
a week.  Flare-ups occurred with prolonged standing to 10 
minutes, walking 30 feet, or activity.  Sitting alleviated 
the pain from standing and injection and heat alleviated the 
pain from walking.  The veteran reported that during flare-
ups walking and standing were more difficult.  The veteran 
did not describe any episodes of dislocation or recurrent 
subluxation.  The veteran's range of motion was from 0-125 
degrees active, and zero to 130 degrees passive.  Pain began 
and ended at less than 125 degrees.  The report noted the 
presence of pain and weakness, diffuse peri-patellar 
tenderness, medial joint line tenderness, guarding and 
swelling.  The veteran's gait was normal with no antalgia 
observed.  The veteran's left knee was stable to varus/valgus 
stress, and the patella was stable.  Apprehension sign was 
equivocal, Lachman's was negative, and McMurray's was 
equivocal.  

The diagnosis was degenerative joint disease/patellar 
tendonitis of the left knee.  The examiner commented that it 
was unknown whether the joint function was limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  It 
would be speculative to address whether any of these factors 
resulted in additional functional loss.  

The Board finds that the evidence supports additional 
compensation for arthritis.  The record includes a diagnosis 
of arthritis, established by X-ray findings.  It does not 
show limitation of flexion to 45 degrees, or limitation of 
extension to 10 degrees, as required for a 10 percent 
evaluation under Diagnostic Code 5260 or 5261.  A 10 percent 
evaluation is, however, warranted under Diagnostic Code 5003.  

The Board finds that the record provides strong evidence 
against a higher evaluation under Diagnostic Code 5257.  The 
evidence simply does not show severe recurrent subluxation or 
lateral instability.  

The Board recognizes the veteran's complaints of left knee 
pain and flare-ups.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's left knee 
disability are contemplated in the current 20 percent and 10 
percent ratings assigned.  The evidence does not show, 
overall, that left knee pain results in a disability 
comparable to limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees.  Diagnostic Codes 5260 
and 5261.  Thus, additional compensation is not warranted due 
to functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left patellar tendonitis with chondromalacia, 
status-post chondroplasty, warrants an additional 10 percent 
evaluation for arthritis.  This disability does not warrant a 
30 percent evaluation under Diagnostic Code 5257 for severe 
recurrent subluxation or lateral instability.  As the 
preponderance of the evidence is against entitlement to an 
increased evaluation on the latter basis, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's acne, this disability is evaluated 
as dermatitis or eczema, under the provisions of Diagnostic 
Code 7806.  During the rating period at issue, the criteria 
for evaluating skin conditions were revised.  Either the old 
or new rating criteria may apply, whichever are more 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  See 
VAOPGCPREC 7-2003.

Diagnostic Code 7806, prior to August 30, 2002, provides that 
with slight, if any, exfoliation, exudation, or itching, if 
on a non-exposed surface or small area, a 0 percent 
evaluation will be assigned.  With exfoliation, exudation, or 
itching involving an exposed surface or extensive area, a 10 
percent evaluation will be assigned.  From August 30, 2002, 
Diagnostic Code 7806 provides that if less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy is required within 
the last 12-month period, a noncompensable evaluation will be 
assigned.  Where at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period, a 10 
percent evaluation will be assigned.  A note provides that 
the disability can be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.

The criteria in effect since August 30, 2002, includes a 
separate diagnostic code for acne.  Diagnostic Code 7828 
provides that superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrant a noncompensable 
evaluation.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck, warrants a 10 
percent evaluation.  A note provides that the disability can 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.

The report of a July 1999 VA general medical examination 
reviews the relevant medical history of the veteran's 
disability, but provides no current findings or diagnosis.  
The report of a July 1999 VA skin examination provides that 
the veteran had no acne at present.  A September 2000 VA 
outpatient treatment note relates that the veteran was being 
followed closely by dermatology and that treatment was 
effective.  The report of a December 2005 VA examination 
provides that the veteran had only one superficial papule on 
the chin, with less than 1 percent of the body surface 
affected.  None of these records indicate that the veteran 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.    

The foregoing evidence, overall, fails to show that the 
veteran's acne satisfies the criteria for a higher initial 
evaluation set forth in either version of Diagnostic Code 
7896, or Diagnostic Code 7828.  The medical evidence cited 
above and the post-service medical record, as a whole, 
provides evidence against this claim.  Thus, neither the 
previous nor the revised rating criteria are more favorable 
to the veteran's claim.

The veteran's acne does not warrant a compensable initial 
evaluation under any alternative Diagnostic Codes.  The 
competent medical evidence does not show that the veteran's 
disability results in disfigurement of the head, face, or 
neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805).  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable initial 
evaluation for acne.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

A separate 10 percent evaluation for left patellar tendonitis 
with chondromalacia, status-post chondroplasty, based on 
arthritis, is granted, subject to the rules and regulations 
governing the award of monetary benefits; to this extent 
only, the appeal is granted.

A compensable initial evaluation for acne is denied.


REMAND

A preliminary review of the claims file indicates that the 
service connection claims before the Board require additional 
development.  

With respect to each claim, the veteran's service medical 
records for the period from September 1990 to June 1991 are 
not in the claims file.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2006).  
There are also heightened obligations to assure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA 
treatment records are deemed to be constructively of record 
in proceedings before the Board.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In June 2004, the RO requested any available service medical 
records from the Louisiana State Adjutant General Office, 
pursuant to a Board remand.  This correspondence was returned 
to VA.  The RO is requested to make an additional attempt to 
secure such records.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

With respect to the veteran's PTSD claim, she has reported 
being in an Iraqi SCUD missile attack and seeing the 
resulting American corpses and wounded.  The veteran's 
private psychiatric reports note that during a SCUD missile 
attack, she was afraid because she realized that someone was 
trying to kill her and her comrades.  

In June 2005 correspondence, the United States Armed Services 
Center for Research of Unit Records (CURR) provided that the 
veteran's unit, the 321st Material Management Center was 
subjected to an Iraqi SCUD missile attack in February 1991.  
CURR did not address whether the attack resulted in any 
American casualties.  Nevertheless, the fact that it occurred 
is enough to verify her allegation that she witnessed a 
missile attack and was afraid for her life at that time.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly) and Pentecost v. Principi, 16 Vet. App. 124, 128-
129 (2002) (the records need only imply the veteran's 
participation - to not controvert the veteran's assertion 
that he was present when the events the records establish 
that his unit experienced occurred).

As a claimed stressor has been verified, a VA psychiatric 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate agency, 
including the United States Army Reserves 
in New Orleans, Louisiana, and request the 
veteran's service medical records from 
1990 to 1991 and any reserve medical 
records.  The veteran's unit assignment 
was the 321st Material Management Center 
(MMC) (1990 to 1991).  Other unit 
assignments include the HHC 377th Tacacom.

2.  Arrange for an examination of the 
veteran by an appropriate VA examiner to 
determine the diagnosis of any psychiatric 
disorders that are present.  The 
examination should be conducted in 
accordance with DSM-IV.  Furnish the 
examiner a complete and accurate account 
of the stressor determined to be 
established by the record (the Iraqi SCUD 
attack) and instruct the examiner that 
only that event as reported in the record 
may be considered for the purpose of 
determining whether an inservice stressor 
caused current psychiatric symptoms, and 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied 
by the inservice stressor.  

Simply stated, is it at least as likely as 
not that the veteran has PTSD as the 
result of witnessing a SCUD missile 
attack. 

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful event found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for mixed headaches, chronic 
rhinosinusitis, hypertension, intermittent 
cervical strain, alopecia areata, high 
cholesterol and multiple chemical 
sensitivity, to include as due to an 
undiagnosed illness; and entitlement to 
service connection for anxiety disorder 
(claimed as PTSD, stress, adjustment 
disorder, sleep disturbance, isolation, 
depression, short-term memory loss and 
anger).  If either benefit sought on 
appeal remains denied, provide the veteran 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


